I concur in the judgment, but cannot fathom the holding that the trial judge was correct in finding that Poole had committed one of the "worst forms" of the offense of drug possession. How joint possession of a small piece of crack cocaine can be the worst form of anything escapes me. What I really think happened here is that the trial judge inadvertently checked that line on the worksheet — it could not have been advertent. But I concur because Poole did fit the finding that he possessed the greatest likelihood of recidivism. That finding was sufficient, under the sentencing statute, to support the sentence he received.